Citation Nr: 1758358	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-39 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972, from September 1977 to September 1981, and from October 1982 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was remanded in January 2014 for additional development. 

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).

The Veteran asserts that he has left ear hearing loss disability is a result of his in-service acoustic trauma from noise exposure.  

The Veteran's claim was remanded by the Board in January 2016 to obtain an additional VA examination to determine whether the Veteran's left ear hearing loss was caused or aggravated by service.  

The Veteran was afforded a VA audiological examination in July 2016; however, the Board finds that an additional VA audiological examination is necessary.  There is a current diagnosis of sensorineural hearing loss in the left ear.  See July 2016 VA examination.  The examiner stated he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because the Veteran's hearing status upon entrance and release from active duty is unknown. 

In Barr v. Nicholson, 21 Vet.  App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet.  App. 120 (2007), the United States Court of Appeals for Veterans Claims found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet.  App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2017), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The Board finds the July 2016 VA examination to be insufficient.  First, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for left ear hearing loss disability.  See Hensley v. Brown, 5 Vet.  App. 155, 159 (1993); 38 C.F.R. § 3.303 (d) (2017).  This fact, along with the VA's concession that there was in-service acoustic trauma and loud noise exposer, the Veteran's credible statements, as well as the possibility of a current disability related to the in-service event, warrants a re-examination of the Veteran to determine the current nature and likely etiology of his left ear hearing loss disability. 

Since the claims file is being returned, it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159 (c) (2) (2017); see also, Bell v. Derwinski, 2 Vet.  App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA treatment records from January 2017 to the present.  All obtained records should be associated with the evidentiary record.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the left ear hearing loss claim that is not currently of record.  Specifically, if the Veteran has any relevant private audiological treatment records, he is invited to submit those records or the appropriate authorization so that VA can request those records.

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his current left ear hearing loss.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether the current left earing hearing disability is at least as likely as not (a probability of 50 percent or greater) began in or is related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather, that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

4.  Ensure that the information provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the claim of service connection for left ear hearing disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representation with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


